DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Katherine McGuire on 9/2/2022.

The application has been amended as follows: 
1. (Currently amended) A system providing different hand-held spreaders adapted to selectively distribute particulate material of different sizes, the system comprising: 
a) two or more hoppers each having a rear exterior angled portion and a bottom wall and upwardly extending side wall having an open top end configured to receive a respective particulate material therein, wherein said bottom wall includes a bottom opening configured to allow passage of the particulate material therethrough; and 
b) a universal base including a top wall having an upward angled portion extending in a rear upward direction at an oblique upward angle, said base complementarily attachable to a selected one of said hoppers, said base including: 
i) a cradle portion having a particulate opening and configured to removably receive said selected one of said hoppers in overlaying relation to said cradle portion with said hopper bottom opening aligned with said cradle portion particulate opening to allow flow and exiting of the particulate material 
ii) a handle portion, wherein said upward angle portion of said base top wall transitions into said handle portion; and 
iii) an impeller for spreading the particulate material received from said aligned hopper bottom opening and said particulate opening of said cradle portion; and 
c) a hopper to base releasable attachment mechanism comprising a slide member and a receiving member, said slide member located on said rear exterior angled portion of the hoppers and said receiving member located on said handle portion of said upward angled portion 
	wherein said slide member includes two opposing channels each with an outwardly extending tab, and a front projecting member, and said receiving member includes a pair of rails defining a slot for receiving said slide member so that said rails ride along said channel until each of said tabs engages into an opening along a different one of said rails in order to fixably attach said selected one of said two or more hoppers to said base; and 
an opening for receiving said projecting member of said selected one of said two or more hoppers.

5. (Currently Amended) The system according to Claim 3 further comprising a third type of said two or more hoppers is a container having said bottom opening, said container comprising: 
an upper opening closed by a cap; 
a strip of flexible material extending along an exterior of said container, 
said strip having a first end and a second end, said first end extends over the bottom opening of the container and is temporarily retained over said bottom opening to seal said container and a particulate material contained therein, and said second end extends upwards to provide a pull tab to release said first end away from said bottom opening of the container to enable flow of the particulate material from said bottom opening when said container represents said one of said two or more hoppers attached to said base, and a passageway for said strip is provided along said base enabling release of said strip from said container.

7. (Currently amended) The system according to Claim 6 wherein at least one of said two or more hoppers has a bottom with a bottom hole, and said system 

8. (Cancelled)

9. (Currently amended) The system according to Claim 1 wherein said base further comprises a support member extending upwards along a portion of the exterior of said selected one of said two or more more 

11. (Currently Amended) The system according to Claim 10 further comprising a movable trigger along said first portion, and a movable gate mechanically coupled to said trigger and extendible along said opening of said top wall in said path of particulate material from said one of said two or more hoppers, in which said trigger is biased forward to normally close said gate over said opening of said top wall to prevent the particulate material from falling onto the impeller along said path, and backward motion of said gate by pulling back said trigger enables flow via said opening along said top wall along said path.

14. (Original) The system according to Claim 6 wherein said base comprises a plurality of gears, wherein one of said gears extends downward along the underside of said impeller to engage another of said gears which rotates responsive to the hand-crank.

15. (Previously presented) The system according to Claim 6 wherein said base has a chamber with an upper wall and a lower wall, said impeller has a shaft extending along an axis of rotation of said impeller journalled for rotation in an upper hole in said chamber, and said base having gears for rotating said impeller responsive to said hand crank 
Election/Restrictions
This application is in condition for allowance except for the presence of claims 17-20 directed to an invention non-elected without traverse. Accordingly, claims 16-20 been cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The limitation “a hopper to base releasable attachment mechanism comprising a slide member and a receiving member, said slide member located on said rear exterior angled portion of the hoppers and said receiving member located on said handle portion of said upward angled portion of said base top wall,
	wherein said slide member includes two opposing channels each with an outwardly extending tab, and a front projecting member, and said receiving member includes a pair of rails defining a slot for receiving said slide member so that said rails ride along said channel until each of said tabs engages into an opening along a different one of said rails in order to fixably attach said selected one of said two or more hoppers to said base; and 
an opening for receiving said projecting member of said selected one of said two or more hoppers” is not anticipated or made obvious by the prior art. ‘345 and ‘544 each disclose an adaptable spreader that includes structure configured to provide attachment to a plurality of inserts, but fails to disclose the claimed attachment structure. ‘988 discloses a device that includes attachable hoppers, but fails to disclose the claimed attachment structure. ‘264 discloses a dispenser that includes attachable hopper structure, but also fails to disclose the claimed structure. The configuration provides for a convenient structure to connect hoppers of different sizes with one base, while maintaining the integrity of the connection between the hopper and base. The prior art puts forth primarily threading and hook structures, that do not appear to be obvious variations of the disclosed mechanical attachment structure. Examiner finds no teaching, suggestion or motivation to modify prior art to arrive at the claimed device. As such, the claims define over known prior art, and are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505. The examiner can normally be reached M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752